Citation Nr: 1030626	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of a shell fragment wound of 
the left leg.

2.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected degenerative joint disease of the left 
knee, as secondary to the service-connected residuals of a shell 
fragment wound.

3.  Entitlement to service connection for peripheral neuropathy 
of the left leg, to include as secondary to the service-connected 
residuals of the shell fragment wound of the left leg.

4.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to the residuals of the shell 
fragment wound of the left leg.

5.  Entitlement to total compensation rating based on individual 
unemployability (TDIU).
6.  Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1949 to September 1952, during the Korean Conflict Era.  
He received a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the RO.

As a procedural matter, the Board observes that service 
connection for PTSD was denied in a January 2009 rating decision 
on the basis that the evidence submitted was not new and 
material.  

The record indicates that the Veteran filed a May 2009 VA Form 9, 
the Veteran continued to make an argument concerning entitlement 
to service connection for PTSD.  

The Board recognizes that the RO declined to accept the Form 9 as 
a valid Notice of Disagreement (NOD).  The Board, however, 
accepts this document as a timely NOD.  Accordingly, the matter 
is remanded to the RO for the issuance of a Statement of a Case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
	
The issues of increased rating for the service-connected left leg 
shell fragment wound residuals and the left knee arthritis and 
the issues of service connection for CAD and PTSD and entitlement 
to a TDIU rating are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDING OF FACT


The currently demonstrated neuropathic pain of the left leg is 
shown as likely as not to be the result of the shell fragment 
wound sustained by the Veteran during combat in Korea.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by neuropathic pain of the left leg is due 
to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 
3.307, 3.309, 3.310 (2009).  
 

REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to 
the Veteran, a full discussion of VCAA is not required at this 
time.  

The Veteran asserts that his peripheral neuropathy of the left 
leg is related to his service, to include as secondary to the 
service-connected residuals of the shell fragment wound of the 
left leg.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Finally, a disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board further recognizes that in the case of any veteran who 
engaged in combat with the enemy in active service, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

However, it is well to observe that these provisions deal with 
the question of whether a particular disease or injury occurred 
in service; that is, what happened then, and not the question of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  In other 
words, the above-cited provisions do not presumptively establish 
service connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board concedes the Veteran's combat status, as indicated on 
his DD Form 214.  Accordingly, 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) are for application in this case.

The medical evidence of record shows that the Veteran is 
currently experiencing neuropathic pain of the left leg that may 
be due to damage sustained to the peroneal nerve as the result of 
the shell fragment wound injury during his combat service in 
Korea.  

The service treatment records show that the Veteran sustained a 
mortar wound to his left lower extremity.  

A February 2004 orthopedic evaluation reflects that the Veteran 
complained of having constant burning sensation of the left leg.  
He reported ambulatory dysfunction secondary to left leg 
weakness.  The physician could not find any specific area of 
nerve compression, but diagnosed the Veteran with neuropathic 
left leg pain.  

The physician opined, in pertinent part, that the Veteran had 
persistent neuropathic burning pain in the left lower extremity 
that might be a result of hypersensitivity to medications and 
substances because of peripheral nerve damage as a result of his 
previous shrapnel wound.  He also stated that the Veteran might 
have some element of radicular symptoms prior to his previous 
lumbar surgery, which might have left him with some chronic 
changes of the lumbar nerve.

An April 2004 EMG (electromyogram) report diagnosed the Veteran 
with left peroneal neuropathy at the head of the fibula and 
superimposed axonal neuropathy.  The private examiner noted that 
he had a history of lumbosacral radiculopathy.

An August 2004 VA examination reflects that the Veteran used a 
cane held in his left hand.  The X-ray studies revealed that he 
had mild degenerative narrowing of the medial joint compartment 
without acute osseous injury of the left knee and mild osteopenia 
without osseous injury or destructive process of the left tibia 
and fibula.  The VA examiner stated that there were no sensory 
deficits.  

The VA examiner diagnosed the Veteran with residuals of shrapnel 
fragment wound in the left lower extremity with scar of the left 
calf and chronic myalgia and degenerative arthritis of the left 
knee.  He concluded, in part, that it was at least as likely as 
not that the signs and symptoms complained of by the Veteran were 
related to the initial injury sustained in service.

Another VA examination in August 2004 showed that the Veteran had 
complaints of chronic pain in the left lower extremity.  The 
examiner noted that a nerve conduction and EMG study showed mild 
peroneal nerve injury and that the residual scar was located 
where the peroneal nerve crossed the thigh and innervated the 
leg.  

The impression was that the Veteran had neuropathic pain in the 
left lower extremity in the area of the scar.  This was due to a 
peroneal nerve injury caused by the injury in service.  

The VA treatment records dated from April 2006 to December 2008 
reflect complaints of radicular pain in the left leg.  A May 2006 
VA treatment record diagnosed the Veteran with peripheral nerve 
disease.  The treatment record also noted that the Veteran's 
ability to walk was limited and that he used a cane because of 
his chronic neuropathy.

Based on its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that that neuropathic pain 
of the left leg due to a peroneal nerve injury is as likely as 
not due to an injury that was incurred during his period of 
active service.  

Here, the balance of positive and negative evidence is at the 
very least in relative equipoise.  As such, the benefit of the 
doubt rule mandates that the claim be decided in the Veteran's 
favor.  

Therefore, in resolving all reasonable doubt in the Veteran's 
favor, service connection for neuropathic pain of the left leg is 
warranted.  


ORDER

Service connection for neuropathic pain of the left leg is 
granted.  


REMAND

Based on its review of entire evidentiary record, the Board finds 
that the Veteran should be afforded a VA examination to determine 
the nature and likely etiology of for the claimed CAD, to include 
as secondary to the residuals of the shell fragment wound of the 
left leg.  

In a November 2007 written statement, a private physician opined, 
in essence, that the Veteran's longstanding stress due to his 
service-connected shrapnel injury to his left leg is a 
contributory factor for aggravation of his CAD.  As such, the 
Board finds that further development to include a VA examination, 
along with consideration of all the evidence of record, 
addressing the question of etiology is necessary.  38 U.S.C.A.§ 
5103A(d).

With regard to the increased rating claims, VA examinations were 
scheduled to be performed in January 2008; however, the Wilkes-
Barre VA Medical Center (VAMC) cancelled the examinations because 
it appeared that the Veteran had withdrawn his claims and failed 
to report to the scheduled VA examinations.  

The Board notes that it also appears from the record that the 
VMAC changed appointment days.  (See January 2008 VA treatment 
record stating "cancelled by clinic" and "changed day").  

In a May 2009 letter, the Appeal Management Center (AMC) asked 
the Veteran to confirm in writing that he had withdrawn his 
claims, or, alternatively, to advise the AMC if he wished to 
reschedule his examination within 60 days of the date of the 
letter.  The Veteran did not respond to the clarification letter.  
Therefore, the request to withdraw his claims is deemed invalid 
(as it is not in writing).  See 38 C.F.R. § 20.204 (2009).

The Board also notes that a copy of the notice of the scheduled 
VA examinations was not associated with the claims file.  Thus, 
it is unclear whether the Veteran received adequate notice of the 
date and time of the scheduled VA examination.

Unfortunately, the medical evidence from the VA treatment records 
is inadequate to determine whether a higher rating is warranted.

In the event that entitlement to a benefit cannot be established 
or confirmed without a current VA examination, as in this case; 
and, the Veteran without good cause, fails to report for such 
examination action shall be taken in accordance with paragraph 
(b) or (c) of 38 C.F.R. § 3.655, which typically provides that 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2009).  

However, given that the Veteran may not have appreciated the 
importance of the scheduled VA examinations, he will be afforded 
with another opportunity to have the VA examinations.  The RO 
should associate a copy of the notice of the scheduled VA 
examinations sent to the Veteran.

The Veteran is advised that it is incumbent that he report to the 
VA examinations if he is applying for VA compensation benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to 
report for scheduled examinations, without good cause, his claim 
will be decided based on the evidence of record, which may be 
insufficient to render a favorable decision.  38 C.F.R. § 
3.655(a) and (b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  

The Board also advises the Veteran that the duty to assist is a 
two-way street.  If he wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the relevant evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the claims 
folder all outstanding VA medical records and attempt to obtain 
any pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  

The record reflects that the Veteran is in receipt of Social 
Security Administration (SSA) retirement benefits.  There is no 
indication from the record of evidence, nor does the Veteran 
assert, the he ever received social security disability (SSD) or 
social security income (SSI).  Therefore, the Board will not 
remand for SSA development based on the mere possibility of 
records.

Lastly, the remanding of this issue of service connection for 
PTSD must not be read as an acceptance of jurisdiction over the 
same by the Board.  The Board may only exercise jurisdiction over 
an issue after the Veteran has filed both a timely NOD to the 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002).  The RO 
should only return this issue of service connection for PTSD to 
the Board only if the Veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Finally, further action as to the issue of TDIU rating must be 
deferred pending completion of the development requested 
hereinbelow.  When this action is completed to the extent 
possible, the question of a TDIU rating should be readjudicated.   

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should issue an SOC to the 
Veteran and representative addressing the 
issue of service connection for PTSD.  The 
RO should take further action, including 
obtaining a VA examination, if the Veteran 
timely files a Substantive Appeal

2.  The RO should take appropriate steps to 
obtain all outstanding records of treatment 
received by the Veteran from VA or any 
other pertinent medical facility.  All 
records and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed CAD.  

The claims file should be made available to 
the examiner for review in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  

Based upon the results of the examination 
and a review of the claims file, the 
examiner should opine as to whether the 
claimed CAD was caused or aggravated by a 
service-connected disability, including the 
left leg wound residuals.    

The VA examiner in this regard should 
comment on the November 2007 written 
statement from the Veteran's private 
physician.

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination, as noted.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

4.  Then, the RO should schedule the 
Veteran for a VA examination in order to 
ascertain the current severity of the 
service-connected residuals of the shell 
fragment wound of the left leg and 
degenerative joint disease of the left 
knee.

The claims folder should be made available 
to the examiner for review.  Any indicated 
testing also should be performed.  

The examiner should elicit from the Veteran 
and record a complete clinical history, to 
include timely information about his 
employment status.  

Detailed clinical findings should be 
recorded in order facilitate the rating of 
the service-connected disability in terms 
of the applicable criteria.  

5.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a fully responsive Supplemental 
Statement of the Case (SSOC) and afforded a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  


 Department of Veterans Affairs


